 

 



EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is made effective as of September
14, 2012 (the “Effective Date”), by and among Mandalay Digital Group, Inc.
(formerly NeuMedia, Inc.), a Delaware corporation (the “Employer”) and Dan L.
Halvorson (the “Executive”).  In consideration of the mutual covenants contained
in this Agreement, the Employer and the Executive agree as follows:

 

1.           Employment.  The Employer agrees to employ the Executive and the
Executive agrees to be employed by the Employer on the terms and conditions set
forth in this Agreement.

 

2.           Capacity.  The Executive shall serve the Employer as Executive Vice
President and Chief Financial Officer of the Employer.  As Chief Financial
Officer, the Executive shall be responsible for the general supervision,
management and control of the financial and accounting operations of the
Employer’s and its subsidiaries’ business and shall be its “principal accounting
and financial officer” for SEC purposes, subject to the direction of the Board
of Directors of the Employer. The Executive shall report directly to the Chief
Executive Officer of the Employer. At the reasonable request of Board of
Directors or the Chief Executive Officer of the Employer, the Executive shall
provide services to subsidiaries and affiliates of the Employer, without
additional compensation becoming payable.

 

3.           Term.  Subject to the provisions of Section 6, the term of
employment pursuant to this Agreement shall be three (3) years, i.e., thirty six
(36) calendar months, from the Effective Date (the “Initial Term”), and such
Initial Term shall be automatically extended for an additional three (3) year
period unless either the Employer or Executive in their discretion provides the
other party hereto at least one hundred and eighty (180) days’ prior written
notice before the last day of the Initial Term to the effect that the term of
this Agreement shall not be so extended (the Initial Term and any extension
thereof pursuant to this Section 3, the “Term”).

 

4.           Compensation and Benefits.  The regular compensation and benefits
payable to the Executive under this Agreement shall be as follows:

 

(a)           Salary.  For all services rendered by the Executive under this
Agreement, the Employer shall pay the Executive an annual salary (the “Salary”)
at the annual rate of Three Hundred Fifty Thousand Dollars ($350,000).  The
Executive’s Salary shall be payable in periodic installments in accordance with
the Employer’s usual practice for its employees, but in no event less than
monthly over the year in which the Salary is earned.  

 

(b)           Bonuses.

  

(i)          Annual Bonus. The Executive shall be entitled to be paid an annual
incentive bonus in cash in an amount of up to 100% of the Executive’s Salary
based upon satisfaction of performance-related milestones, determined by the
Board of Directors and the Executive, and subject to the additional provisions
of Exhibit A.

 

(iii)         Any bonus payable under this subsection (b) shall vest and accrue
upon the achievement of the specified performance criteria and shall be paid on
or within thirty (30) days of such vesting and accrual date.

 

(c)           Regular Benefits.  The Executive shall also be entitled to
participate in any qualified retirement plans, deferred compensation plans,
stock option and incentive plans, stock purchase plans, group and executive
medical insurance plans (i.e., coverage for the Executive and family), life
insurance plans, disability income plans, retirement plans, vacation plans,
expense reimbursement plans and other benefit plans which the Employer may from
time to time have in effect for any, all or most of its senior executives
(collectively “Employer Benefit Plans”).  Such participation shall be subject to
the terms of applicable plan documents, generally applicable policies of the
Employer, applicable law and the discretion of the Board of Directors, the
Compensation Committee or any administrative or other committee provided for in
or contemplated by any such plan.  Nothing contained in this Agreement shall be
construed to create any obligation on the part of the Employer to establish any
such plans or to maintain the effectiveness of any such plans which may be in
effect from time to time.

 



1

 

 

 

(d)           Reimbursement of Business Expenses.  The Employer shall reimburse
the Executive for all reasonable expenses incurred by the Executive in
performing services during the Term, in accordance with the Employer’s policies
and procedures for its senior executive officers, as in effect from time to
time, including but not limited to, business class air travel (or, if
unavailable, first class), meals and entertainment, fuel costs for
transportation, wireless mobile communications, and personal computer equipment.

 

(e)           Stock Option Grant.  On the Effective Date, the Employer shall
grant the Executive “non-qualified” options to purchase 2 million (2,000,000)
shares of Employer’s common stock under Employer’s 2011 Equity Incentive Plan
having a ten year term and an exercise price per share equal to the closing
price of the Employer’s common stock on the OTC Markets as of the Effective Date
(or if the Effective Date is not a trading day on such market, on the next
trading day after the Effective Date), subject to the terms and conditions
specified in such plan and in a Stock Option Agreement having the material terms
specified in this subparagraph (e) and the other applicable portions of this
Agreement and such additional terms, not inconsistent with such terms, as the
Employer deems appropriate for Stock Option Agreements with senior executives
(the “Stock Option Agreement”), which option shall vest on a monthly, pro-rata
basis over thirty-six (36) months, as further specified in the Stock Option
Agreement; provided, however, that all unvested options to purchase common stock
shall vest immediately upon the sale of all or substantially all of the assets
of the Employer, upon the merger or reorganization of the Employer following
which the equityholders of the Employer immediately prior to the consummation of
such merger or reorganization collectively own less than 50% of the voting power
of the resulting entity, or upon the sale of equity securities of the Employer
representing 50% or more of the voting power of the Employer or 50% or more of
the economic interest in the Employer in a single transaction or in a series of
related transactions (i.e., a “Change of Control”).  

 

(f) Exclusivity of Salary and Benefits.  The Executive shall not be entitled to
any payments or benefits other than those provided under this Agreement.

 

5.           Extent of Service.  During the Executive’s employment under this
Agreement, the Executive shall, subject to the direction and supervision of the
Board of Directors, devote the Executive’s full business time, best efforts and
business judgment, skill and knowledge to the advancement of the Employer’s
interests and to the discharge of the Executive’s duties and responsibilities
under this Agreement.  The Executive shall not engage in any other business
activity, except as may be approved by the Board of Directors; provided, that
nothing in this Agreement shall be construed as preventing the Executive from:

 

(a)           investing the Executive’s personal assets in any non-competitive
business enterprise, company or other entity in such form or manner as shall not
require any material personal time commitment on the Executive’s part in
connection with the operations or affairs of such other enterprise, company or
other entity in which such investments are made; or

 

(b)           engaging in religious, charitable or other community or non-profit
activities that do not impair the Executive’s ability to fulfill the Executive’s
duties and responsibilities under this Agreement.

 

6.           Termination.  Notwithstanding the provisions of Section 3, the
Executive’s employment under this Agreement shall terminate under the following
circumstances set forth in this Section 6. For purposes of this Agreement, the
date of the Executive’s termination (the “Termination Date”) shall mean the date
of the Executive’s “separation from service” as such term is defined under
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”).

 

(a)           Termination by the Employer for Cause.  The Executive’s employment
under this Agreement may be terminated for Cause without further liability on
the part of the Employer effective immediately upon a vote of the Board of
Directors and written notice to the Executive.  Only the following shall
constitute “Cause” for such termination:

 

(i)           any act committed by the Executive against the Employer or any of
its affiliates which involves fraud, willful misconduct, gross negligence or
insubordination; or

 

 

2

 



 

(ii)          the commission by the Executive of, or indictment for (A) a felony
or (B) any misdemeanor involving moral turpitude, deceit, dishonesty or fraud.

 

(b)           Termination by the Employer Without Cause.  Subject to the payment
of Termination Benefits pursuant to Section 7(b), the Executive’s employment
under this Agreement may be terminated by the Employer without Cause upon not
less than fifteen (15) days’ prior written notice to the Executive.

 

(c)           Death.  The Executive’s employment with the Employer shall
terminate automatically upon his death.

 

(d)           Disability.  If the Executive shall become Disabled so as to be
unable to perform the essential functions of the Executive’s then existing
position or positions under this Agreement with or without reasonable
accommodation, the Board of Directors may remove the Executive from any
responsibilities and/or reassign the Executive to another position with the
Employer for the remainder of the Term or during the period of such
Disability.  Notwithstanding any such removal or reassignment, the Executive
shall continue to receive the Executive’s full Salary (less any disability pay
or sick pay benefits to which the Executive may be entitled under the Employer’s
policies) and benefits under Section 4(c) of this Agreement (except to the
extent that the Executive may be ineligible for one or more such benefits under
applicable plan terms) for a period of time equal to twelve (12) months payable
at the same time as such amounts would otherwise have been paid to the Executive
had he continued in his current capacity.  If the Executive is unable to perform
substantial services of any kind for the Employer during this period, such
period shall be considered a paid leave of absence and the Executive shall have
the contractual right to return to employment at any time during such
period.  If the Executive’s Disability continues beyond such twelve (12) month
period, the Executive’s employment may be terminated by the Employer by reason
of Disability at any time thereafter.  For purposes hereof, the term “Disabled”
or “Disability” shall mean a written determination that the Executive, as
certified by at least two (2) duly licensed and qualified physicians, one (1)
approved by the Board of Directors of the Employer and one (1) physician
approved by the Executive (the “Examining Physicians”), or, in the event of the
Executive’s total physical or mental disability, the Executive’s legal
representative, that the Executive suffers from a physical or mental impairment
that renders the Executive unable to perform the Executive’s regular personal
duties under this Agreement and that such impairment can reasonably be expected
to continue for a period of six (6) consecutive months or for shorter periods
aggregating one hundred and eighty (180) days in any twelve (12) month period;
provided, that the Executive’s primary care physician may not serve as one of
the Examining Physicians without the consent of the Employer and the Executive
(or the Executive’s legal representation).  The Executive shall cooperate with
any reasonable request of a physician to submit to a physical examination for
purposes of such certification.  Nothing in this Section 6(d) shall be construed
to waive the Executive’s rights, if any, under existing law including, without
limitation, the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq.
and the Americans with Disabilities Act, 42 U.S.C. §12101 et seq.

 

7.           Compensation Upon Termination.

 

(a)           Termination Generally.  If the Executive’s employment with the
Employer is terminated for any reason during or upon expiration of the Term, the
Employer shall pay or provide to the Executive (or to his authorized
representative or estate) (i) any earned but unpaid Salary payable on the
Termination Date, (ii) any bonus that has been accrued under Section 4(b)
through the Termination Date but not yet paid, payable at the same time such
amounts would otherwise have been paid to the Executive (for clarity, no amounts
related to future periods or future performance shall be payable under this
clause; any such amounts shall be payable only pursuant to Section 7(d)), (iii)
any unpaid expense reimbursements, payable in accordance with the Employer’s
reimbursement policies, (iv) any accrued but unused vacation, payable on the
Termination Date, and (v) any vested benefits the Executive may have under any
of the Employer Benefit Plans, payable as specified in the applicable plan
documents (collectively, the “Accrued Compensation”).

 

(b)           Termination by the Employer Without Cause.  In the event of
termination of the Executive’s employment with the Employer pursuant to Section
6(b) above prior to the expiration of the Term or (solely with respect to
clauses (ii) and (iv) below, to the extend provided for therein), Executive’s
resignation for “Good Reason”, as defined below, and subject to the Executive’s
execution and delivery of a release of any and all legal claims in a form
reasonably satisfactory to the Employer within forty-five (45) days of the
Termination Date (the “Release Period”), the Employer shall provide to the
Executive, in addition to the Accrued Compensation, the following termination
benefits (“Termination Benefits”) effective as of the final day of the Release
Period:

 



3

 

 

 

(i)           subject to clause (iv) below, continuation of the Executive’s
Salary during the Termination Benefits Period (as defined below) at the rate and
in accordance with this Agreement and the Employer’s payroll practices then in
effect pursuant to Section 4(a);

 

(ii)          continuation of any executive health and group health plan
benefits during the Termination Benefits Period plus, if clause (iv) applies, an
additional six (6) months beyond the end of the Termination Benefits Period, to
the extent authorized by and consistent with 29 U.S.C. § 1161 et seq. (commonly
known as “COBRA”), subject to payment of premiums by the Employer to the extent
that the Employer was covering such premiums as of the Termination Date (if
permitted by law without violation of applicable discrimination rules, or, if
not, the equivalent after-tax value payable as additional severance at the same
time such premiums are otherwise payable);

 

(iii) continuation of vesting of the stock option granted pursuant to the Stock
Option Agreement during the Termination Benefits Period; and (if applicable);

 

(iv) if (but only if) such Section 6(b) termination of Executive’s employment
occurs within twelve (12) months following the consummation of a Change of
Control, or a resignation by Executive for “Good Reason” where the events giving
rise to Executive’s right to resign for “Good Reason” occur within twelve (12)
months following the consummation of a Change of Control, the Employer shall pay
the following amounts to Executive (for clarity, the amount under this Section
7(b)(iv) shall be in lieu of any amount that would otherwise be due Executive
under Section 7(b)(i) in connection with the termination):

 

(a) In the event the Employer’s total enterprise value (computed by multiplying
the number of outstanding shares of the Employer’s common stock on a fully
diluted (taking into account only those stock options or other convertible
securities that are in-the-money on such date), as-converted basis by the
consideration paid per share of Common Stock in connection with such Change of
Control) is at least $250 million but less than $350 million, Employer shall pay
Executive a lump sum cash amount equal to (i) 12 months of Salary, plus (ii) the
greater of (A) the maximum annual bonus for which Executive is then eligible
under Section 4(b) above and (B) the maximum annual bonus for which Executive
was eligible during the last completed fiscal year immediately preceding the
Change of Control under Section 4(b) above.

 

(b) In the event the Employer’s total enterprise value (computed by multiplying
the number of outstanding shares of the Employer’s common stock on a fully
diluted (taking into account only those stock options or other convertible
securities that are in-the-money on such date), as-converted basis by the
consideration paid per share of Common Stock in connection with such Change of
Control) is at least $350 million, Employer shall pay Executive a lump sum cash
amount equal to (i) 24 months of Salary, plus (ii) two times (2x) the greater of
(A) the maximum annual bonus for which Executive is then eligible under Section
4(b) above and (B) the maximum annual bonus for which Executive was eligible
during the last completed fiscal year immediately preceding the Change of
Control under Section 4(b) above.

 

(c) For purposes of this sub-clause (iv), “total enterprise value” shall be
reasonably determined by the Employer after good faith consultation with the
Executive.

 

(d) For purposes of Section 7(b), “Good Reason” shall be present where Executive
resigns due to the occurrence of any of the following, without Executive’s
written consent: (i) a material reduction in Executive’s Salary; (ii) any
material diminution, without Cause, in Executive’s duties, authority or
responsibility; (iii) relocation of the Employer’s principal executive offices
to a location outside of a 30 mile radius of its then-current principal
executive offices where such relocation requires a material increase in
Executive’s one-way commuting distance; or (iv) any material breach by Employer
of the terms of this Agreement, including but not limited to a material failure
to pay Executive any compensation due under this Agreement, or a breach of
Section 11 hereof; provided, however that in each case any termination by the
Executive shall only be deemed for Good Reason pursuant to the foregoing
definition if (A) the Employer is given written notice from the Executive within
sixty (60) days following the first occurrence of the condition that he
considers to constitute Good Reason describing the condition; (B) the Employer
fails to satisfactorily remedy such condition within thirty (30) days (provided
such period shall be ten (10) days in the case of any failure to pay Executive
compensation due under this Agreement) following receipt of such written notice;
and (C) the Executive terminates employment within ninety (90) days following
the end of the period within which the Employer was entitled to remedy the
condition constituting Good Reason but failed to do so.





 



4

 

 

 

The “Termination Benefits Period” shall be the lesser of (x) the remainder of
the Term and (y) six (6) months; provided that in the event that the Executive
commences any employment during the Termination Benefits Period, the benefits
provided under Section 7(b)(ii) shall cease effective as of the date Executive
qualifies for group health plan benefits in his new employment.  The Employer’s
liability for Salary continuation pursuant to Section 7(b)(i) shall not be
reduced by the amount of any severance pay paid to the Executive pursuant to any
severance pay plan or stay bonus plan of the Employer. Notwithstanding the
foregoing, nothing in this Section 7(b) shall be construed to affect the
Executive’s right to receive COBRA continuation entirely at the Executive’s own
cost to the extent that the Executive may continue to be entitled to COBRA
continuation after Employer-paid premiums cease.  The Executive shall be
obligated to give prompt notice of the date of commencement of any employment
during the Termination Benefits Period and shall respond promptly to any
reasonable inquiries concerning any employment in which the Executive engages
during the Termination Benefits Period.

  

Any Section 409A payments which are subject to execution of a waiver and release
which may be executed and/or revoked in a calendar year following the calendar
year in which the payment event (such as termination of employment) occurs shall
commence payment only in the calendar year in which the release revocation
period ends as necessary to comply with Section 409A.

 

(c)           Termination by Reason of Cause, Death, Disability, Voluntary
Termination or Expiration of Term.  If the Executive’s employment is terminated
for any reason other than by the Employer without Cause under Section 6(b),
including by reason of the Employer’s election not to extend the Initial Term,
the Employer shall have no further obligation to the Executive other than
payment of his Accrued Compensation and any payment required by Section 7(d)
below.

 

(d)           Payments For Compensation Earned After the Term. In the event
that, following the termination of the Executive’s employment for any reason
other than for Cause,  the Executive becomes entitled to receive compensation
due to the occurrence of an event after such termination but during the
applicable measurement period therefor, the Employer shall, pay to the Executive
the applicable amount and form of compensation, as set forth elsewhere in this
Agreement, as follows: with respect to the annual incentive bonus, an amount
equal to a pro-rated portion of the annual incentive bonus Executive otherwise
would have been paid for the fiscal year (or portion thereof for the Stub Year
(as defined in Exhibit A)) in which such termination of employment occurs,
payable when the annual incentive bonus would otherwise have been paid to
Executive pursuant to Section 4(b), based upon (x) actual performance for such
fiscal year (or Stub Year), as determined at the end of such fiscal year (or
Stub Year) and (y) the percentage of such fiscal year (or Stub Year) that shall
have elapsed through the date of Executive's termination of employment

 

8.           Confidential Information, Nonsolicitation and Cooperation.

 

(a)           Confidential Information.  As used in this Agreement,
“Confidential Information” means proprietary information of the Employer which
is of value to the Employer in the course of conducting its business and the
disclosure of which could result in a competitive or other disadvantage to the
Employer.  Confidential Information includes, without limitation, financial
information, reports, and forecasts; inventions, improvements and other
intellectual property; trade secrets; know-how; designs, processes or formulae;
software; market or sales information or plans; customer lists; and business
plans, prospects and opportunities (such as possible acquisitions or
dispositions of businesses or facilities) which have been discussed or
considered by the management of the Employer.  Confidential Information includes
information developed by the Executive in the course of the Executive’s
employment by the Employer, as well as other information to which the Executive
may have access in connection with the Executive’s employment.  Confidential
Information also includes the confidential information of others with which the
Employer has a business relationship.  Notwithstanding the foregoing,
Confidential Information does not include (i) information in the public domain,
unless due to breach of the Executive’s duties under Section 8(b), or
(ii) information obtained in good faith by the Executive from a third party who
was lawfully in possession of such information and not subject to an obligation
of confidentiality owed to the Employer.

 



5

 

 

 

(b)           Duty of Confidentiality.  The Executive understands and agrees
that the Executive’s employment creates a relationship of confidence and trust
between the Executive and the Employer with respect to all Confidential
Information.  At all times, both during the Executive’s employment with the
Employer and after termination, the Executive will keep in confidence and trust
all such Confidential Information, and will not use or disclose any such
Confidential Information without the written consent of the Employer, except
(i) as may be necessary in the ordinary course of performing the Executive’s
duties to the Employer or (ii) as may be required in response to a valid order
by a court or other governmental body or as otherwise required by law (provided
that if the Executive is so required to disclose the Confidential Information,
the Executive shall (i) immediately notify the Employer of such required
disclosure sufficiently in advance of the intended disclosure to permit the
Employer to seek a protective order or take other appropriate action,
(ii) cooperate in any effort by the Employer to obtain a protective order or
other reasonable assurance that confidential treatment will be afforded the
Confidential Information).

 

(c)           Documents, Records, etc.  All documents, records, data, apparatus,
equipment and other physical property, whether or not pertaining to Confidential
Information, which are furnished to the Executive by the Employer or are
produced by the Executive in connection with the Executive’s employment will be
and remain the sole property of the Employer.  The Executive will return to the
Employer all such materials and property as and when requested by the
Employer.  In any event, the Executive will return all such materials and
property immediately upon termination of the Executive’s employment for any
reason.  The Executive will not retain with the Executive any such material or
property or any copies thereof after such termination.

 

 

(d)           Nonsolicitation.  During the Term and for six-months thereafter,
the Executive (i) will refrain from directly or indirectly employing, attempting
to employ, recruiting or otherwise soliciting, inducing or influencing any
person to leave employment with the Employer (other than subordinate employees
whose employment was terminated in the course of the Executive’s employment with
the Employer); and (ii) will refrain from soliciting or encouraging any customer
or supplier to terminate or otherwise modify adversely its business relationship
with the Employer.  The Executive understands that the restrictions set forth in
this Section 8(d) are intended to protect the Employer’s interest in its
Confidential Information and established employee, customer and supplier
relationships and goodwill, and agrees that such restrictions are reasonable and
appropriate for this purpose.

 

(e)           Third-Party Agreements and Rights.  The Executive hereby confirms
that the Executive is not bound by the terms of any agreement with any previous
employer or other party which restricts in any way the Executive’s use or
disclosure of information or the Executive’s engagement in any business.  The
Executive represents to the Employer that the Executive’s execution of this
Agreement, the Executive’s employment with the Employer and the performance of
the Executive’s proposed duties for the Employer will not violate any
obligations the Executive may have to any such previous employer or other
party.  In the Executive’s work for the Employer, the Executive will not
disclose or make use of any information in violation of any agreements with or
rights of any such previous employer or other party, and the Executive will not
bring to the premises of the Employer any copies or other tangible embodiments
of non-public information belonging to or obtained from any such previous
employment or other party.

 

(f)            Litigation and Regulatory Cooperation.  During and after the
Executive’s employment, the Executive shall cooperate reasonably with requests
from the Employer, or the Employer’s legal counsel, in the defense or
prosecution of any claims or actions now in existence or which may be brought in
the future against or on behalf of the Employer which relate to events or
occurrences that transpired while the Executive was employed by the
Employer.  The Executive’s cooperation in connection with such claims or actions
shall include, but not be limited to, being available to meet with counsel to
prepare for discovery or trial and to act as a witness on behalf of the Employer
at mutually convenient times.  During and after the Executive’s employment, the
Executive also shall cooperate fully with the Employer in connection with any
investigation or review of any federal, state or local regulatory authority as
any such investigation or review relates to events or occurrences that
transpired while the Executive was employed by the Employer.  The Employer shall
reimburse the Executive for any reasonable out-of-pocket expenses incurred in
connection with the Executive’s performance of obligations pursuant to this
Section 8(f), and if the Executive spends more than ten (10) hours in any
calendar month in performance of these obligations, the Employer shall pay the
Executive $500 per hour for each part of an hour over ten (10) hours in such
calendar month.

 



6

 

 

 

(g)           Injunction.  The Executive agrees that it would be difficult to
measure any damages caused to the Employer which might result from any breach by
the Executive of the promises set forth in this Section 8, and that in any event
money damages may be an inadequate remedy for any such breach.  Accordingly,
subject to Section 9 of this Agreement, the Executive agrees that if the
Executive breaches, or proposes to breach, any portion of this Agreement, the
Employer shall be entitled, in addition to all other remedies that it may have,
to an injunction or other appropriate equitable relief to restrain any such
breach without showing or proving any actual damage to the Employer and without
the need to post a bond or other security.

 

9.           Arbitration of Disputes.  In the event of any dispute or
controversy arising out of, or relating to, this Agreement, the parties hereto
agree to submit such dispute or controversy to binding arbitration pursuant to
either the JAMS Streamlined (for claims under $250,000.00) or the JAMS
Comprehensive (for claims over $250,000.00) Arbitration Rules and Procedures,
except as modified herein, including the Optional Appeal Procedure.  A sole
neutral arbitrator shall be selected from the list (the “List”) of arbitrators
supplied by J.A.M.S. (“JAMS”) Los Angeles County, California office, or any
successor entity, or if it no longer exists, from a List supplied by the ADR
Services, Inc., in Los Angeles, California (“ADR”) following written request by
any party hereto.  If the parties hereto after notification of the other
party(-ies) to such dispute cannot agree upon an arbitrator within thirty (30)
days following receipt of the List by all parties to such arbitration, then
either party may request, in writing, that JAMS or ADR, as appropriate, appoint
an arbitrator within ten (10) days following receipt of such request (the
“Arbitrator”).  The arbitration shall take place in Los Angeles County,
California, at a place and time mutually agreeable to the parties or if no such
agreement is reached within ten (10) days following notice from the Arbitrator,
at a place and time determined by the Arbitrator.  Such arbitration shall be
conducted in accordance with the Streamlined Arbitration Rules and Procedures of
JAMS then in effect, and Section 1280 et seq. of the California Code of Civil
Procedure, or if applicable, the Commercial Arbitration Rules of ADR then in
effect.  The preceding choice of venue is intended by the parties to be
mandatory and not permissive in nature, thereby precluding the possibility of
litigation between the parties with respect to or arising out of this Agreement
in any jurisdiction other than that specified in this Section.  Each party
hereby waives any right it may have to assert the doctrine of forum non
conveniens or similar doctrine or to object to venue with respect to any
proceeding brought in accordance with this Section, and stipulates that the
Arbitrator shall have in personam jurisdiction and venue over each of them for
the purpose of litigating any dispute, controversy, or proceeding arising out of
or related to this Agreement.  Each party hereby authorizes and accepts service
of process sufficient for personal jurisdiction in any action against it as
contemplated by this Section by registered or certified mail, return receipt
requested, postage prepaid, to its address for the giving of notices as set
forth in this Agreement.  The decision of the Arbitrator shall be final and
binding on all the parties to the arbitration, shall be non-appealable and may
be enforced by a court of competent jurisdiction.  The prevailing party shall be
entitled to recover from the non-prevailing party reasonable attorney’s fees, as
well as its costs and expenses.  The Arbitrator may grant any remedy appropriate
including, without limitation, injunctive relief or specific
performance.  Notwithstanding any of the foregoing, the Employer may seek a
temporary restraining order or a preliminary injunction as contemplated in
Section 8(g) herein.

 

10.         Integration.  This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements between the parties with respect to any related subject matter.

 

11.         Assignment; Successors and Assigns, etc.  Except as otherwise
provided in this Section 11, neither the Employer nor the Executive may make any
assignment of this Agreement or any interest herein, by operation of law or
otherwise, without the prior written consent of the other party; provided, in
connection with effecting any reorganization, consolidation, or merger with or
into any other corporation, partnership, organization or other entity, or any
transfer of all or substantially all of the Employer’s properties or assets to
any other corporation, partnership, organization or other entity, the Employer
may assign the Employer’s rights under this Agreement to the acquiring or
surviving entity and shall require the assumption of the Employer’s obligations
hereunder by the acquiring or surviving entity for the benefit of the Executive
(it being understood that Employer need not require such assumption where the
assumption occurs by operation of law as a result of the transaction). Any
failure by the Employer to obtain such assumption of the Employer’s obligations
by any surviving or acquiring entity shall constitute a material breach of this
Agreement.  This Agreement shall inure to the benefit of and be binding upon the
Employer and the Executive, their respective successors, executors,
administrators, heirs and permitted assigns. It is anticipated that the
Executive’s employer of record and salary and bonus payor may be the Employer or
another subsidiary, as determined by the Employer and communicated to Executive
from time to time, but the Employer and such other subsidiary will be jointly
and severally liable for all amounts payable to Executive hereunder.

 



7

 

 

 

12.         Enforceability. If any portion or provision of this Agreement
(including, without limitation, any portion or provision of any section of this
Agreement) shall to any extent be declared illegal or unenforceable by a court
of competent jurisdiction, then the remainder of this Agreement, or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.

 

13.         Waiver.  No waiver of any provision hereof shall be effective unless
made in writing and signed by the waiving party.  The failure of any party to
require the performance of any term or obligation of this Agreement, or the
waiver by any party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.

 

14.         Notices.  Any notices, requests, demands and other communications
provided for by this Agreement shall be sufficient if in writing and delivered
in person or sent by a nationally recognized overnight courier service or by
registered or certified mail, postage prepaid, return receipt requested, to the
Executive at the Executive’s last residential address the Executive has filed in
writing with the Employer or, in the case of the Employer, at its main offices,
attention of the Chairman of the Board, and shall be effective on the date of
delivery in person or by courier or three (3) days after the date mailed.

 

15.         Third Party Beneficiary; Amendment.  The Executive and the Employer
acknowledge and agree that no third party shall have any rights or benefits
under this Agreement.  This Agreement may be amended or modified only by a
written instrument signed by the Executive and the Employer.

 

16.         Governing Law.  This contract has been entered into in the State of
California and shall be construed under and be governed in all respects by the
laws of the State of California, without giving effect to the conflict of laws
principles of such state; provided that Section 19 shall be governed by the laws
of the State of Delaware.

 

17.         Counterparts.  This Agreement may be executed in any number of
original, facsimile or other electronic counterparts, each of which when so
executed and delivered shall be taken to be an original; but such counterparts
shall together constitute one and the same document.

 

18.         No Prior Agreements.  The Executive hereby represents and warrants
to the Employer and that the execution of this Agreement by the Executive, the
Executive’s employment by the Employer, and the performance of the Executive’s
duties hereunder will not violate or constitute a breach of any agreement,
including any non-competition agreement, invention or confidentiality agreement,
with a former employer, client or any other person or entity.  Further, the
Executive agrees to indemnify the Employer for any loss, including, but not
limited to, reasonable attorneys’ fees and expenses, that the Employer may incur
based upon or arising out of the Executive’s breach of this Section.

 

  19.         Indemnification.  The Employer shall indemnify the Executive
against and hold the Executive harmless from any costs, liabilities, losses and
exposures for the Executive’s services as an employee, officer and director of
the Employer (or any successor in interest thereof), whether before or after the
Effective Date, to the maximum extent permitted under the Delaware General
Corporate Law.  If the Executive is made a party to any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or
investigative (other than an action by the Employer against the Executive), by
reason of the fact that the Executive is or was performing services to the
Employer under this Agreement or while acting as an executive officer of the
Employer, the Employer shall indemnify the Executive against all expenses
(including reasonable attorneys’ fees), judgments, fines and amounts paid in
settlement, and advance payment to Executive of any and all such amounts as
actually and reasonably incurred by the Executive in connection therewith, to
the maximum extent permitted under the Delaware General Corporation Law.  If the
Executive is made a party to any third-party action, complaint, suit or
proceeding, the Executive shall given prompt notice thereof to the Employer, and
the Employer shall have the right to assume and control the defense of such
action, complaint, suit or proceeding; provided that if legal counsel selected
by the Employer shall have a conflict of interest that prevents such counsel
from representing the Executive, the Executive may engage separate counsel and
the Employer shall reimburse all reasonable attorneys’ fees and reasonable
expenses of such separate counsel.  Notwithstanding the foregoing, the Employer
shall not have, and the Executive acknowledges and agrees that the Employer does
not have, any obligation to indemnify the Executive under this Section or under
its certificate of incorporation or bylaws, with respect to (a) any breach of
representation, warranty or covenant committed by the Executive under this
Agreement, or (b) any action or inaction by the Executive where the Executive
failed to act in good faith and in a manner the Executive reasonably believed to
be in, or not opposed to, the best interests of the Employer, or with respect to
any criminal action or proceeding, where the Executive had reasonable cause to
believe that his conduct was unlawful.

 



8

 

 

20.         Directors’ and Officers’ Insurance. As soon as reasonably
practicable following the Effective Date, the Employer shall use commercially
reasonable efforts to obtain directors’ and officers’ insurance from a reputable
insurance company with such coverage amounts and policy terms as is customary
for public companies with market valuations similar to the Employer, as
determined by the Employer in its sole discretion.

 

21.          Section 954 of the Dodd Frank Act. This Agreement and all other
Compensation of Executive are intended to comply with the “clawback obligations”
of Section 954 of the Dodd Frank Act ((including the related regulations,
“Section 954”). If the Employer’s financial statements must be restated, to the
extent and only to the extent required by Section 954 (if applicable), the
Employer shall be entitled to recover from Executive, and Executive agrees to
promptly repay, any incentive-based compensation which would not have been
earned under the restated financial statements. 

 

22.         Section 409A Compliance.  Unless otherwise expressly provided, any
payment of compensation by the Employer to the Executive, whether pursuant to
this Agreement or otherwise, shall be made no later than the fifteenth (15th)
day of the third (3rd) month (i.e., 2½ months) after the later of the end of the
calendar year or the Employer’s fiscal year in which the Executive’s right to
such payment vests (i.e., is not subject to a “substantial risk of forfeiture”
for purposes of Section 409A).  Each payment and each installment of any bonus
or severance payments provided for under this Agreement shall be treated as a
separate payment for purposes of application of Section 409A. The severance
benefits are intended to satisfy the exemptions from application of Section 409A
provided under Treasury Regulations Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and
1.409A-1(b)(9), and any ambiguities herein shall be interpreted accordingly.
However, to the extent such exemptions are not available and any amounts payable
by the Employer to the Executive constitute “nonqualified deferred compensation”
(within the meaning of Section 409A) such payments are intended to comply with
the requirements of Section 409A, and shall be interpreted in accordance
therewith. Neither party individually or in combination may accelerate, offset
or assign any such deferred payment, except in compliance with Section 409A. No
amount shall be paid prior to the earliest date on which it is permitted to be
paid under Section 409A and the Executive shall have no discretion with respect
to the timing of payments except as permitted under Section 409A. In the event
that the Executive is determined to be a “key employee” (as defined and
determined under Section 409A) of the Employer at a time when its stock is
deemed to be publicly traded on an established securities market, payments
determined to be “nonqualified deferred compensation” payable upon separation
from service shall be made no earlier than (a) the first (1st) day of the
seventh (7th) complete calendar month following such termination of employment,
or (b) the Executive’s death, consistent with the provisions of Section 409A. 
Any payment delayed by reason of the prior sentence shall be paid out in a
single lump sum at the end of such required delay period in order to catch up to
the original payment schedule.  All expense reimbursement or in-kind benefits
subject to Section 409A provided under this Agreement or, unless otherwise
specified in writing, under any Employer program or policy, shall be subject to
the following rules: (i) the amount of expenses eligible for reimbursement or
in-kind benefits provided during one calendar year may not affect the benefits
provided during any other year; (ii) reimbursements shall be paid no later than
the end of the calendar year following the year in which the Executive incurs
such expenses, and the Executive shall take all actions necessary to claim all
such reimbursements on a timely basis to permit the Employer to make all such
reimbursement payments prior to the end of said period, and (iii) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.  The Executive shall be responsible for the
payment of all taxes applicable to payments or benefits received from the
Employer.  It is the intent of the Employer that the provisions of this
Agreement and all other plans and programs sponsored by the Employer be
interpreted to comply in all respects with Section 409A; however, the Employer
shall have no liability to the Executive, or any successor or beneficiary
thereof, in the event taxes, penalties or excise taxes may ultimately be
determined to be applicable to any payment or benefit received by the Executive
or any successor or beneficiary thereof, except to the extent resulting from the
Employer’s negligence or bad faith.

 



9

 

 

 

23. Set Off. The Employer's obligation to pay Executive the amounts provided and
to make the arrangements provided hereunder shall be subject to set-off,
counterclaim or recoupment of amounts owed by Executive to the Employer or its
Subsidiaries to the extent permitted by applicable law.

 

24. Withholding Obligations. The Employer, or any other entity making a payment,
may withhold and make such deductions from any amounts payable under this
Agreement such federal, state and local taxes as may be required to be withheld
or deducted from time to time pursuant to any applicable law, governmental
regulation and/or order.

 

25. Interpretation. Executive understands that this Agreement is deemed to have
been drafted jointly by the parties and that the parties had a reasonable
opportunity to retain legal counsel for such purpose. Any uncertainty or
ambiguity shall not be construed for or against any party based on attribution
of drafting to any party.

 

26. Headings. Titles or captions of Sections contained in this Agreement are
inserted only as a matter of convenience and for reference, and in no way
define, limit, extend or describe the scope of this Agreement or the intent of
any provisions hereof.

 

27. Survival of Provisions. All other rights and obligations of the parties
hereto, other than those applicable by their express terms only during the Term,
shall survive any termination or expiration of this Agreement or of Executive’s
employment with the Employer, and shall be fully enforceable thereafter.

 

28. Section 280G Payments.

 

(a) If any payment or benefit Executive will or may receive from the Employer or
otherwise (a “280G Payment”) would (i) constitute a “parachute payment” within
the meaning of Section 280G of the Internal Revenue Code of 1986, as amended
(the “Code”), and (ii) but for this sentence, be subject to the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”), then any such 280G
Payment pursuant to this Agreement (a “Payment”) shall be equal to the Reduced
Amount. The “Reduced Amount” shall be either (x) the largest portion of the
Payment that would result in no portion of the Payment (after reduction) being
subject to the Excise Tax or (y) the largest portion, up to and including the
total, of the Payment, whichever amount (i.e., the amount determined by clause
(x) or by clause (y)), after taking into account all applicable federal, state
and local employment taxes, income taxes, and the Excise Tax (all computed at
the highest applicable marginal rate), results in Executive’s receipt, on an
after-tax basis, of the greater economic benefit notwithstanding that all or
some portion of the Payment may be subject to the Excise Tax. If a reduction in
a Payment is required pursuant to the preceding sentence and the Reduced Amount
is determined pursuant to clause (x) of the preceding sentence, the reduction
shall occur in the manner (the “Reduction Method”) that results in the greatest
economic benefit for Executive. If more than one method of reduction will result
in the same economic benefit, the items so reduced will be reduced pro rata (the
“Pro Rata Reduction Method”).

 

(b) Notwithstanding any provision of Section 28(a) to the contrary, if the
Reduction Method or the Pro Rata Reduction Method would result in any portion of
the Payment being subject to taxes pursuant to Section 409A that would not
otherwise be subject to taxes pursuant to Section 409A, then the Reduction
Method and/or the Pro Rata Reduction Method, as the case may be, shall be
modified so as to avoid the imposition of taxes pursuant to Section 409A as
follows: (A) as a first priority, the modification shall preserve to the
greatest extent possible, the greatest economic benefit for Executive as
determined on an after-tax basis; (B) as a second priority, Payments that are
contingent on future events (e.g., being terminated without Cause), shall be
reduced (or eliminated) before Payments that are not contingent on future
events; and (C) as a third priority, Payments that are “deferred compensation”
within the meaning of Section 409A shall be reduced (or eliminated) before
Payments that are not deferred compensation within the meaning of Section 409A.

 



10

 

 

 

(c) Unless Executive and the Employer agree on an alternative accounting firm or
law firm, the accounting firm engaged by the Employer for general tax compliance
purposes as of the day prior to the effective date of the Change of Control
shall perform the foregoing calculations. If the accounting firm so engaged by
the Employer is serving as accountant or auditor for the individual, entity or
group effecting the Change of Control, the Employer shall appoint a nationally
recognized accounting or law firm to make the determinations required hereunder.
The Employer shall bear all expenses with respect to the determinations by such
accounting or law firm required to be made hereunder. The Employer shall use
commercially reasonable efforts to cause the accounting or law firm engaged to
make the determinations hereunder to provide its calculations, together with
detailed supporting documentation, to Executive and the Employer within fifteen
(15) calendar days after the date on which Executive’s right to a 280G Payment
becomes reasonably likely to occur (if requested at that time by Executive or
the Employer) or such other time as requested by Executive or the Employer.

 

(d) If Executive receives a Payment for which the Reduced Amount was determined
pursuant to clause (x) of Section 28(a) and the Internal Revenue Service
determines thereafter that some portion of the Payment is subject to the Excise
Tax, Executive shall promptly return to the Employer a sufficient amount of the
Payment (after reduction pursuant to clause (x) of Section 28(a)) so that no
portion of the remaining Payment is subject to the Excise Tax. For the avoidance
of doubt, if the Reduced Amount was determined pursuant to clause (y) of Section
28(a), Executive shall have no obligation to return any portion of the Payment
pursuant to the preceding sentence.

 

IN WITNESS WHEREOF, this Agreement has been executed by the Employer and by the
Executive as of the Effective Date.

 

 

  EMPLOYER         Mandalay Digital Group, Inc., a Delaware corp.         By: 
/s/ Peter Adderton     Name: Peter Adderton     Title: CEO    

 

  EXECUTIVE         Name:  /s/ Dan L. Halvorson      Dan L. Halvorson

 



11

 



 

Exhibit A

 

Benchmarks for Annual Incentive Bonus for Stub Year 2012 and full year 2013.

 

The Board of Directors of Employer (or any compensation committee thereof) shall
establish benchmarks, targets and/or milestones, in each case its sole
discretion after consultation with the Executive, which shall serve as the basis
for payment of Executive’s annual bonus pursuant to Section 4(b) of the
Agreement to which this Exhibit A is attached. Unless otherwise determined by
the Board of Directors of Employer, the Board of Directors shall establish a
revenue and an EBITDA target for the Employer for the remainder of 2012 (the
“Stub Year”) within thirty (30) days of the Effective Date, and for fiscal year
2013 by March 31, 2013, in each case its sole discretion after consultation with
the Executive. Revenue and EBITDA shall be as defined by the Board of Directors
(or any compensation committee thereof) in its reasonable discretion. The Board
of Directors (or any compensation committee thereof) shall communicate each
applicable target to the Executive in writing promptly after it is determined.

 

If the revenue target for the applicable period is achieved, as reasonably
determined by the Employer, within 90 days of the end of such period, then
Executive shall receive a bonus payment equal to 50% of his Salary due for that
applicable period. For example, if the revenue target is met for the Stub Year,
then Executive shall receive a bonus payment equal to 50% of the Salary due to
Executive with respect to the Stub Year. And if the revenue target is met for
fiscal 2013, then Executive shall receive a bonus payment equal to 50% of the
Salary due to Executive with respect to fiscal 2013.

 

If the EBITDA target for the applicable period is achieved, as reasonably
determined by the Employer, within 90 days of the end of such period, then
Executive shall receive a bonus payment equal to 50% of his Salary due for that
applicable period. For example, if the EBITDA target is met for the Stub Year,
then Executive shall receive a bonus payment equal to 50% of the Salary due to
Executive with respect to the Stub Year. And if the EBITDA target is met for
fiscal 2013, then Executive shall receive a bonus payment equal to 50% of the
Salary due to Executive with respect to fiscal 2013

 

The total annual incentive bonus for the Stub Year of the Term shall not exceed
100% of the Salary due to Executive for the Stub Year, and the total annual
incentive bonus for 2013 shall not exceed 100% of the Salary due to Executive
for 2013, unless otherwise provided by the Board of Directors (or any
compensation committee thereof).

 

For all periods after 2013 during the Term, the Board of Directors (or any
compensation committee thereof) and the Executive shall establish the applicable
performance targets and measurement periods, and the Board of Directors (or any
compensation committee thereof) shall reasonably determine whether such targets
have been achieved.

 

304595620.1

 



12

 

